Citation Nr: 1609195	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-03 357	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE


Entitlement to a rating higher than 10 percent for hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to May 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  


FINDINGS OF FACT

1.  In August 2013, the RO effectuated the grant of service connection for the Veteran's hemorrhoids and assigned a noncompensable rating.  

2.  By a rating action dated in January 2014, the noncompensable rating assigned for hemorrhoids was increased to 10 percent.   

3.  There is no longer a controversy regarding the issue of entitlement to service connection for hemorrhoids and no appeal with respect to the issue of an increased rating for hemorrhoids.


CONCLUSION OF LAW

There is no issue of fact or law before the Board pertaining to a claim for an increased rating for hemorrhoids. 38 U.S.C.A. §§ 511 , 7104, 7105 (West 2002);  38 C.F.R. § 20.101 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to Veterans or the dependents or survivors of Veterans.  38 U.S.C.A. § 511(a).  All questions in a matter which under sections 38 U.S.C.A. § 511(a) are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary. Final decisions on such appeals shall be made by the Board. Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation. 38 U.S.C.A. § 7104(a).  The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

The Board issued a decision in August 2013.  That decision granted service connection for hemorrhoids and tinnitus.  The decision also remanded the issues of service connection for disabilities of the low back and temporomandibular joints (TMJ).  A March 2013 AMC rating decision effectuated the Board's decision.  In pertinent part, the March 2013 decision granted service connection for hemorrhoids and assigned a noncompensable rating.  The AMC in the January 2014 rating decision granted service connection for a low back disorder and TMJ.  That January 2014 decision also assigned the Veteran a 10 percent rating for his hemorrhoids.  The AMC also issued a Supplemental Statement of the Case in January 2014 on the issue of a rating higher than 10 percent for hemorrhoids.

The appellant's claims for service connection were all granted.  A case or controversy on the claims for service connection no longer exists.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Moreover, as highlighted by the Veteran's representative in a February 2016 Motion to Dismiss, the Veteran has not appealed the rating assigned for his hemorrhoids.  The representative aptly noted that there remain no allegations of errors of fact or law for appellate consideration and asked that matter, in its entirety, be dismissed.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an increased rating for hemorrhoids and it is dismissed.



ORDER

The issue of entitlement to an increased rating for hemorrhoids is dismissed.




		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


